Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 1 of 12 PageID #: 1366




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  COMMON CAUSE INDIANA,                           )
                                                  )
                             Plaintiff,           )
                                                  )
                          v.                      )   No. 1:20-cv-01825-RLY-TAB
                                                  )
  CONNIE LAWSON, in her official capacity as )
  Indiana Secretary of State;                     )
  PAUL OKESON,                                    )
  S. ANTHONY LONG,                                )
  SUZANNAH WILSON OVERHOLT, and                   )
  ZACHARY E. KLUTZ, in their official             )
  capacities as members of the Indiana Election )
  Commission;                                     )
  J. BRADLEY KING and                             )
  ANGELA NUSSMEYER, in their official             )
  capacities as co-directors of the Indiana       )
  Election Division; and                          )
  RAY ADLER,                                      )
  PAUL RAUSCH,                                    )
  KEVIN C. SMITH, and                             )
  RANDALL VONDERHEIDE, in their official )
  capacities as county election officials, and as )
  representatives of a class of all members of    )
  Indiana county election boards and boards of )
  elections and registration,                     )
                                                  )
                             Defendants.          )

       ENTRY ON DEFENDANTS' MOTION FOR STAY PENDING APPEAL

        Now pending before the court is a request by the State Defendants—Secretary of

  State Connie Lawson, Indiana Election Commission members Paul Okeson, S. Anthony

  Long, Suzannah Wilson Overholt, and Zachary E. Klutz, and Indiana Election Division

  Co-Directors J. Bradley King and Angela Nussmeyer—to stay all pretrial proceedings,


                                              1
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 2 of 12 PageID #: 1367




  including the enforcement of this court's preliminary injunction, while the case is pending

  on appeal. For the reasons that follow, that motion is DENIED.

         I.     Background

         The details of this case are set out in more detail in this court's entry on Plaintiff's

  motion for preliminary injunction. For purposes of this motion, the following facts are

  relevant.

         In 2019, the Indiana General Assembly passed several amendments to the state's

  Election Code. Among them were the three statutes at issue in this case (the "Challenged

  Amendments"). Under the Standing Amendment, "[o]nly a county election board has

  standing in an Indiana court or with any other state governmental entity to file an action

  or petition to request the extension of the hour for closing the polls by the court or

  entity." Ind. Code § 3-11.7-7-2(a). Polls in Indiana open at 6 a.m. and close at 6 p.m. Id.

  § 3-11-8-8(a). The board may only file an action upon the unanimous vote of its

  members. Id. § 3-11.7-7-2(b). Prior to 2019, voters could go directly to state court to

  seek an extension of polling place hours when they encountered barriers to casting their

  ballot. (Filing No. 3-34, Declaration of Julia Vaughn ¶ 3). These barriers could include a

  closed polling location or some other condition at a polling site that prevented the voter

  from casting a ballot. Id.

         The Remedies Amendment limits any extension to only those polls "whose

  opening was delayed or which closed during" normal voting hours, and for a period of

  time not more than the time the polls were closed. Ind. Code § 3-11.7.7.4. Before

  issuing an order extending polling hours, the Remedies Amendment requires the court to

                                                 2
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 3 of 12 PageID #: 1368




  make the following six findings: (1) the polling location was "substantially delayed in

  opening"; (2) the specific precincts or vote centers1 that experienced delays; (3) how long

  the polling location was closed; (4) substantial evidence exists that voters were prevented

  from casting a ballot due to the delay or closure of the polling location; (5) the harm can

  only be ameliorated by an extension of polling hours; and (6) the county election board

  filed written notice with the Secretary of State and the election division indicating that

  that county election board both filed the action or petition with the court to extend hours

  and received confirmation from the court of the receipt of the filings.2 Id. § 3-11.7-7-

  3(a). If the court is unable to make these findings, the court "shall not" issue an order

  extending polling hours. Id. § 3-11.7-7-3(b).

         Common Cause Indiana sued to enjoin the Challenged Amendments, arguing they

  burden the fundamental right to vote and violate the Supremacy Clause. Common Cause

  also argued the Standing Amendment violates procedural due process. This court agreed

  that the Challenged Amendments unconstitutionally burden the fundamental right to vote,

  so the court did not reach the Supremacy Clause or due process arguments. The court

  issued its entry granting Plaintiff's motion for preliminary injunction on September 22,

  2020.3 The State Defendants filed their notice of appeal on September 29, 2020. This

  motion to stay followed.




  1
    Some counties in Indiana establish vote centers, while others use the precincts. (Filing No. 3-
  34, Meredith Decl. ¶ 34).
  2
    The sixth required finding was included under a 2020 amendment. P.L. 141-2020.
  3
    When the court issued its entry granting Plaintiff's motion for preliminary injunction, the court
  inadvertently failed to issue a separate order on the preliminary injunction. When Defendant's
                                                   3
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 4 of 12 PageID #: 1369




         II.     Legal Standard

         When deciding a motion for stay pending appeal, the court considers four factors:

  "(1) whether the stay applicant has made a strong showing that he is likely to succeed on

  the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

  issuance of the stay will substantially injure the other parties interested in the proceeding;

  and (4) where the public interest lies." Hilton v. Braunskill, 481 U.S. 770, 776, 107 S. Ct.

  2113, 2119 (1987). The first two factors are the most critical. Nken v. Holder, 556 U.S.

  418, 434 (2009). "It is not enough that the chance of success on the merits be better than

  negligible. . . . By the same token, simply showing some possibility of irreparable injury

  fails to satisfy the second factor." Id. (quotations and citations omitted). The decision to

  grant a motion to stay is "an exercise of judicial discretion," and the party requesting a

  stay bears the burden of demonstrating that the court should exercise that discretion. Id.

  at 433-34.

         III.    Discussion

                 A.      Likelihood of Success

         In granting the preliminary injunction, this court already concluded that Common

  Cause was likely to succeed on its claim that the Challenged Amendments

  unconstitutionally burden the right to vote. When a voter faces disenfranchising

  conditions at her polling place, the Standing Amendment denies her standing in state

  court to file "an action or petition to request the extension of the hour for closing the


  filed their motion to stay, they requested this court issue a standalone order. That order was
  issued on September 29, 2020.
                                                   4
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 5 of 12 PageID #: 1370




  polls." The court concluded this burdens the right to vote because it could deny voters an

  opportunity to vindicate their right to vote by seeking relief in state court. The Remedies

  Amendment also burdens the right to vote because it prohibits Indiana courts from

  extending poll hours unless the polling location was physically closed; the law does not

  authorize relief if a voter faces some other disenfranchising condition at the polls.

         Defendants argue they are likely to succeed on appeal because the Challenged

  Amendments only set forth state law claims, procedures, standards, and remedies; they

  do not preclude voters from bringing a federal action under 42 U.S.C. § 1983 in state

  court seeking extended polling hours. In Defendants' view, if a voter believes her right to

  vote has been infringed and an extension of polling hours is necessary, the proper legal

  course of action is through a federal law claim under Section 1983, not a state law claim.

  Because the Challenged Amendments have no bearing on a federal claim, Defendants

  argue there is no constitutional issue.4

         The court is not persuaded that the Standing Amendment is reasonably subject to

  Defendants' desired interpretation. A court may interpret "ambiguous statutory language"

  to "avoid serious constitutional doubts." Iancu v. Brunetti, 139 S. Ct. 2294, 2301 (2019)

  (quoting FCC v. Fox Television Stations, Inc., 556 U.S. 502, 516 (2009). In considering




  4
    This argument mirrors Defendants' argument in their brief opposing a preliminary injunction
  that the Challenged Amendments can be interpreted in a way that does not violate the Supremacy
  Clause. Having concluded that the Challenged Amendments unconstitutionally burden the right
  to vote, the court did not reach the Supremacy Clause issue when it issued the preliminary
  injunction. The court addresses that issue here in the interest of providing additional reasoning
  for why it granted the preliminary injunction and to further explain its conclusion that
  Defendants are not likely to win on appeal.
                                                 5
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 6 of 12 PageID #: 1371




  a facial challenge to a statute, a court may "impose a limiting construction on a statute

  only if it is 'readily susceptible' to such a construction." Reno v. Am. Civil Liberties

  Union, 521 U.S. 844, 844 (1997) (quoting Virginia v. Am. Booksellers Assn., Inc., 484

  U.S. 383, 397 (1988)). But a court "will not rewrite a state law to conform it to

  constitutional requirements." Am. Booksellers, 484 U.S. at 397.

         The Standing Amendment confers standing exclusively to county election boards

  to file "an action or petition to request the extension of the hour for closing the polls."

  Defendants argue this language only refers to state law actions to extend polling hours,

  not federal actions. In Defendants' view, this language should be read to mean, "an

  action or petition except Section 1983 actions" seeking extended polling hours. But the

  plain language of the statute makes no such distinction. It simply states that only county

  election boards have standing to bring "an action or petition to request the extension of

  the hour for closing the polls." In this context, "an action or petition" is most reasonably

  interpreted to mean "any action or petition," which would include state and federal

  claims. To read the Standing Amendment as Defendants suggest "requires rewriting, not

  just reinterpretation." United States v. Stevens, 559 U.S. 460, 481 (2010).

         As for the Remedies Amendment, which requires the court to make certain

  findings "[b]efore issuing an order under this chapter," Defendants argue that it applies

  only to actions brought under that chapter of the Indiana Code, which does not include

  Section 1983 claims. But the Standing Amendment is part of the same chapter that

  establishes the Remedies Amendment's scope. As already discussed, the Standing

  Amendment denies standing to a voter to bring either a state or federal claim in state

                                                 6
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 7 of 12 PageID #: 1372




  court to extend polling hours. Because a voter lacks standing to file a state law or Section

  1983 claim under the Standing Amendment, the Remedies Amendment cannot provide an

  adequate remedy to voters seeking extended polling hours under either state law or

  Section 1983.

         Moreover, while the court did not reach this argument when it issued the

  preliminary injunction, the statutory scheme under the Challenged Amendments likely

  violates the Supremacy Clause. Indiana, having created "courts of general jurisdiction

  that regularly sit to entertain" Section 1983 suits, may not divest those courts of

  jurisdiction to hear "only a particular species of [such] suits." Haywood v. Drown, 556

  U.S. 729, 739-40 (2009). The Standing Amendment prevents state courts from hearing

  "an action or petition" seeking "the extension of the hour for closing the polls" unless the

  action or petition is brought by a unanimous county election board. As discussed above,

  "an action or petition" includes Section 1983 claims. The Standing Amendment therefore

  divests state courts of jurisdiction to hear "only a particular species" of Section 1983

  suits: those brought by any plaintiff other than a unanimous county election board against

  election officials seeking an extension of polling hours.

         Similarly, the Remedies Amendment prevents a state court from extending polling

  hours unless the polling location was either delayed in opening or physically closed

  during voting hours. Section 1983 ordinarily permits a court to grant injunctive relief in

  the form of extended polling hours when a voter faces disenfranchising conditions at a

  polling place on Election Day. But the Remedies Amendment withdraws from state

  courts the authority to provide a form of relief otherwise available under federal law.

                                                7
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 8 of 12 PageID #: 1373




         Defendants cite Felder v. Casey to argue that even if a statute restricting a party's

  ability to bring suit does not contain a carve out for Section 1983 claims, courts should

  interpret the statute to require that the state law give way to allow for the vindication of a

  federal right in state court. 487 U.S. 131, 153 (1988). But Felder does not apply to this

  case. The law in Felder said that "no action may be brought or maintained" in state court

  against a state agency or officer unless the claimant filed a notice of claim within 120

  days of the injury. Id. at 136. The Court struck down the law on conflict preemption

  grounds because the law imposed procedural rules that burdened the exercise of a federal

  right in state court. Id. at 141. But under the Standing Amendment, a plaintiff's Section

  1983 claim in state court would not fail for being procedurally deficient; the state court

  would simply lack the authority to hear the claim. Thus, as the dissent in Haywood

  pointed out, "the Felder line of cases is inapplicable" to a case where a state law prohibits

  a state court from hearing the Section 1983 claim at all. 556 U.S. at 767 (Thomas, J.,

  dissenting).

         In their motion to stay the preliminary injunction, Defendants do not appear to

  challenge the court's conclusion that the Challenged Amendments fail the Anderson-

  Burdick test. The Challenged Amendments deny Indiana voters the opportunity to

  vindicate their right to vote by filing an action in state court seeking an extension of

  polling hours when faced with a variety of disenfranchising conditions on Election Day.

  Because the court does not find the Challenged Amendments to be subject to Defendants'

  proposed construction, Defendants are not likely to succeed on appeal.

                 B.    Irreparable Harm to State Defendants

                                                8
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 9 of 12 PageID #: 1374




         Defendants next argue they will be harmed if the preliminary injunction remains in

  place because Election Day is a few weeks away and there is insufficient time to resolve

  Defendants' appeal. Defendants also suggest the timing of the preliminary injunction

  could confuse voters and Indiana courts and lead to a more complicated Election Day,

  which would interfere with Defendants' Election Day duties.

         The court does not agree that enjoining the Challenged Amendments will harm

  Defendants, and Defendants' reliance on Purcell v. Gonzalez, 549 U.S. 1 (2006), is

  misplaced. Under Purcell, lower courts should ordinarily not change election laws just

  prior to an election because doing so could cause voter confusion and deter voter

  participation. Id. at 4-5. But the concerns animating Purcell and its progeny are not

  present in this case. This court's decision to preliminarily enjoin the Challenged

  Amendments poses little risk of disrupting Indiana's election process or confusing voters.

  The laws only pertain to Election Day activities, so they have no effect on any aspect of

  the election process up until then; any ongoing early voting activity is unaffected by the

  injunction.5 Recent cases resulting in stays of preliminary injunctions, including those

  cited by Defendants, involve very different election laws. On October 5, 2020, the

  Supreme Court stayed a district court's preliminary injunction enjoining the enforcement

  of a South Carolina law that required voters to sign absentee ballot envelopes in the

  presence of a witness. Andino v. Middleton, No. 20A55, 2020 WL 5887393 (U.S. Oct. 5,

  2020). The Court's order did not include an opinion, but Justice Kavanaugh's


  5
   The court expresses no opinion regarding whether Purcell requires a stay in all cases when a
  challenged law affects ongoing election activities.
                                                 9
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 10 of 12 PageID #: 1375




  concurrence relied in part on Purcell's instruction that "federal courts ordinarily should

  not alter state election rules in the period close to an election." Id. at *1 (Kavanaugh, J.

  concurring). As the South Carolina officials noted in their Emergency Application for

  Stay, over 150,000 absentee ballots had already been mailed out. (Filing No. 85-2,

  Emergency Application for Stay, at 12). While absentee and early voting has begun in

  Indiana, the Challenged Amendments have no bearing on those activities. The South

  Carolina law, on the other hand, imposed requirements on absentee voting procedures.

         Similarly, the Ninth Circuit's decision on October 6, 2020 to stay a preliminary

  injunction barring the State of Arizona from enforcing its absentee ballot-receipt deadline

  does not persuade the court that a stay is warranted in this case. Arizona Democratic

  Party v. Hobbs, No. 20-16759, 2020 WL 5903488 (9th Cir. Oct. 6, 2020). The district

  court in that case had extended the deadline to receive absentee ballots, but only for the

  purpose of curing an otherwise-timely mailed ballot that lacked the voter's signature.

  Arizona Democratic Party v. Hobbs, No. CV-20-01143-PHX-DLR, 2020 WL 5423898,

  at *14 (D. Ariz. Sept. 10, 2020). In staying the injunction, the Ninth Circuit explained

  that "as we rapidly approach the election, the public interest is well served by preserving

  Arizona's existing election laws, rather than by sending the State scrambling to

  implement and to administer a new procedure for curing unsigned ballots at the eleventh

  hour." Hobbs, 2020 WL 5903488, at *2. See also Tully v. Okeson, No. 20-2605, 2020

  WL 5905325, at *1 (7th Cir. Oct. 6, 2020) (affirming the district court's denial of a

  request for preliminary injunction requiring Indiana to implement no-excuse absentee

  voting, in part because "[g]iven that voting is already underway in Indiana, we have

                                                10
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 11 of 12 PageID #: 1376




  crossed Purcell’s warning threshold and are wary of turning the State in a new direction

  at this late stage."). But like Andino, the Arizona and Indiana laws pertained to

  procedures governing absentee voting that was already underway. The Challenged

  Amendments have no effect on early voting or absentee voting.

            Moreover, it cannot be said that enjoining the Challenged Amendments

  "fundamentally alters the nature of the election." Republican Nat'l Comm. v. Democratic

  Nat'l Comm., 140 S. Ct. 1205, 1207 (2020) (staying a district court's decision to grant a

  preliminary injunction requiring Wisconsin to count absentee ballots postmarked after

  Election Day). Enjoining the Challenged Amendments simply reinstates the process that

  voters have relied on in past elections. Defendants have also not demonstrated how

  enjoining the Challenged Amendments will interfere with their Election Day duties, other

  than relieving county election officials of the responsibility of bringing lawsuits to extend

  voting hours. Therefore, Defendants have not demonstrated they will suffer harm absent

  a stay.

                  C.     Substantial Injury to Other Parties

            Defendants' argument regarding harm to Common Cause turns on their proposed

  interpretation of the Challenged Amendments. Defendants suggest Common Cause will

  not be harmed by a stay because Indiana voters still have an adequate remedy at law—a

  claim under Section 1983 in either state or federal court to extend polling hours. But as

  already discussed, the Challenged Amendments do not permit voters to file a Section

  1983 claim in state court. Defendants' suggestion that a would-be plaintiff can instead

  file her Section 1983 claim in federal court also fails. Having denied voters access to

                                               11
Case 1:20-cv-01825-RLY-TAB Document 90 Filed 10/09/20 Page 12 of 12 PageID #: 1377




  Indiana courts to file a Section 1983 claim, Defendants may not remedy their

  unconstitutional scheme by directing would-be plaintiffs to federal court. Common

  Cause and their members face substantial harm if the injunction is stayed.

                D.     Public Interest

         Defendants also argue the preliminary injunction should be stayed to avoid voter

  confusion. As described above, the preliminary injunction is not likely to lead to

  "judicially created confusion" that could reduce voter turnout. Republican Nat'l Comm.,

  140 S. Ct at 1207. It simply restores the status quo from the last statewide election. The

  public interest does not require staying the preliminary injunction.

         IV.    Conclusion

         For the foregoing reasons, Defendants' Motion for Stay Pending Appeal (Filing.

  No. 78) is DENIED.

  SO ORDERED this 9th day of October 2020.




  Distributed Electronically to Registered Counsel of Record.




                                               12
